Citation Nr: 0000872	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability for the purpose of 
accrued benefits.  

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the purpose of accrued 
benefits.  

4.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person for 
the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
In July 1999, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. 
§ 7107(e)(2) (West 1991 & Supp. 1998).  During this hearing, 
the undersigned Board Member was located in Washington, D.C., 
and the veteran was located at the RO.  The development 
requested by the Board in its January 1996 and August 1998 
remands has been essentially completed, and this case is now 
ready for appellate review. 

The veteran died during the pendency of his appeal, and the 
appellant, the veteran's widow, has properly submitted claims 
for entitlement to a total disability rating for compensation 
based on individual unemployability; entitlement to a rating 
in excess of 70 percent for post-traumatic stress disorder 
and entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person for 
the purpose of accrued benefits pursuant to the provision of 
38 U.S.C.A. § 5121 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.1000 (1998).  Following the denial of these 
claims by the RO, the appellant perfected her appeal to the 
Board with respect to these issues, thereby bringing them 
within the Board's jurisdiction.  

It is noted that while another Board member listed the issue 
of entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 as an issue in the August 1998 Board 
remand, a review of the claims file by the undersigned Board 
member does not reveal any statement from the appellant 
indicating that she wishes to pursue a claim for this 
benefit.  If desired, the appellant may pursue such a claim 
following the promulgation of this decision.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  The veteran died in his home in February 1997 following 
cardiac arrest.  

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder at a rate of 
70 percent and hearing loss in the left ear at a non-
compensable rating.  

4.  There is no competent medical evidence of record linking 
the veteran's death to medication prescribed for his service-
connected post-traumatic stress disorder.

5.  At the time of the veteran's death, claims for 
entitlement to a total disability rating for compensation 
based on individual unemployability, entitlement to a rating 
in excess of 70 percent for post-traumatic stress disorder, 
and entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
were pending; following the death of the veteran, the 
appellant properly submitted claims for accrued benefits with 
respect to these issues.  

6.  It is at least as likely as not that service-connected 
disability prevented the veteran from securing or following a 
substantially gainful occupation consistent with his 
occupational experience prior to his death. 

7.  Prior to the veteran's death, post-traumatic stress 
disorder did not result in virtual isolation in the community 
or totally incapacitating psychoneurotic symptoms; total 
occupational and social impairment prior to the veteran's 
death due to such symptomatology as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations or grossly inappropriate behavior was not 
demonstrated.  

8.  Prior to the veteran's death, there were no extraordinary 
factors associated with the service-connected post-traumatic 
stress productive of an unusual disability picture so as to 
warrant consideration of an extraschedular rating.

9.  Prior to the veteran's death, the veteran's service 
connected disability was not so severe as to render him 
unable to care for most of his daily personal needs or to 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for the 
cause of the veteran's death has not been presented.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998). 

2.  The criteria for a total disability rating for 
compensation based on individual unemployability for the 
purpose of accrued benefits are met.  38 U.S.C.A. §§ 5107, 
5121 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.1000, 
4.15, 4.16 (1998).   

3.  The criteria for a rating in excess of 70 percent for 
post-traumatic stress disorder  for the purpose of accrued 
benefits are not met.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.321, 3.1000, Part 
4, 4.132, Diagnostic Code (hereinafter DC) 9411 (1995); 61 
Fed. Reg. 52692-52702 (Oct. 8, 1996), (codified at 38 C.F.R. 
§ 4.130, DC 9411 (1998)).

4.  The criteria for special monthly compensation due to the 
need for regular aid and attendance for the purpose of 
accrued benefits are not met.  38 U.S.C.A. §§ 1114(l), 5107, 
5121,  (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 
3.352(a), 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has presented sufficient 
evidence to conclude that, with the exception of the claim 
for entitlement to service connection for the cause of the 
veteran's death, the claims addressed by this decision are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The credibility of the appellant's evidentiary 
assertions is presumed for making the initial well-grounded 
determination.  The Board is also satisfied that the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) has been fulfilled 
as there is no indication that there are other records 
available that would be pertinent to the adjudication of the 
well-grounded claims on appeal. 
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


I.  Entitlement to Service Connection for 
the Cause of the Veteran's Death.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service-connected disability to be 
considered to be a "contributory" cause of death, it must 
be shown that the disability contributed substantially to or 
materially to the cause of the veteran's death.  
38 C.F.R. § 3.312. 

A contributory cause of death, defined as one inherently not 
related to the principal cause, must have substantially or 
materially contributed to death, combined to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c); Gabrielson v. Brown, 7 
Vet. App. 36, 39 (1994).

At the outset, the Board finds that the appellant has not 
submitted a well-grounded claim for service connection for 
the cause of the veteran's death within the meaning of 38 
U.S.C.A. § 5107(a).  A well-grounded claim must be 
accompanied by supportive evidence which must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Magana v. Brown, 7 Vet. App. 224, 227 (1994), 
citing Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  
"To be well grounded, a claim 'need not be conclusive,'. . . 
but must be accompanied by evidence that suggests more than a 
purely speculative basis for granting entitlement to the 
requested benefits."  Dixon v. Derwinski, 3 Vet. App. 261, 
262-63 (1992).

To establish that a claim for service connection for cause of 
death is well grounded, there must be medical evidence of a 
nexus or link between the veteran's service-connected 
diseases or injuries and the cause of his death.  See Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Where the determinative issue, as in this 
appeal, involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement.  Grottveit v. Brown, 5 
Vet. App 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  In the absence of any evidence of medical 
expertise, a claimant is not capable of testifying as to 
matters involving medical causation, such as the cause of a 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993). In this appeal, following a review of all of the 
evidence, the Board finds that the appellant's claim is not 
substantiated by competent evidence that a service-connected 
disorder caused or contributed substantially or materially to 
cause the veteran's death.  Therefore, the Board concludes 
that the claim is not well grounded and must be denied.

The veteran died in his home in February 1997, with the death 
certificate listing "cardiac arrest" as the immediate cause 
of death.  No additional disabilities were listed as 
contributory causes of death on the death certificate, nor is 
there an autopsy report or other medical report of record 
reflecting the nature of any diseases contributing to the 
veteran's death.  A cardiovascular disability was not shown 
in service or for many years thereafter, and the appellant 
does not claim otherwise.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder at a rate of 70 
percent disabling.  In sworn testimony and written argument 
of record, the appellant has asserted that medication the 
veteran took for his post-traumatic stress disorder 
contributed to the heart disorder which eventually resulted 
in the veteran's death, and that service connection for the 
cause of the veteran's death is therefore warranted under the 
provisions of 38 C.F.R. § 3.312.  However, the appellant has 
not submitted any competent evidence linking the medication 
prescribed for the veteran's post-traumatic stress disorder 
to the veteran's heart disability.  In the absence of 
probative evidence that provides a nexus between medication 
prescribed for the service-connected post-traumatic stress 
disorder and the veteran's death, the claim for service 
connection for the cause of the veteran's death cannot be 
considered to be well grounded.  Caluza, 7 Vet.App. at 498, 
506; Epps, 126 F.3d at 1464.  

The Board notes the contention advanced during the personal 
hearing that the veteran' s service-connected post-traumatic 
stress disorder aggravated his nonservice-connected diabetes 
mellitus, thereby causing or contributing in some manner to 
his death.  However, there is no evidence that his diabetes 
mellitus caused or contributed to his death and certainly no 
competent medical evidence linking his post-traumatic stress 
disorder, including treatment therefor, to his diabetes 
mellitus.  Thus, this contention does not provide a basis for 
finding that this claim is well grounded.

The Board is aware of the holding Bernard v. Brown, 4 Vet. 
App. 384, 393, and recognizes that the RO denied this claim 
on the merits, whereas the Board has concluded that the claim 
is not well grounded.  However, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded, but proceeds to adjudication on the merits, there 
is no prejudice to the veteran solely from the omission of 
the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996). 

In finding the claim for service connection for the cause of 
the veteran's death to be not well-grounded, the  obligation 
of the RO under 38 U.S.C.A. § 5103(a) and the holding in 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) to advise 
the claimant of the evidence needed to complete her 
application when she has failed to present a well-grounded 
claim has been considered.  The Board concludes that this 
obligation to the appellant was fulfilled by the RO to the 
extent that it has notified the appellant that her claim was 
denied due to the lack of any evidence indicating that the 
veteran's death was related to military service.  Moreover, 
there is no indication that there are medical reports that 
are available which would show a nexus between the veteran's 
death and a service connected disability or medication 
prescribed for the veteran's post-traumatic stress disorder.    

II.  Entitlement to a Total Disability 
Rating for Compensation Based on 
Individual Unemployability for the 
Purpose of Accrued Benefits

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Board notes that during the pendency of the veteran's 
appeal, the provisions of 38 C.F.R. §  4.16(c), which 
provided that a total disability rating for compensation 
based on individual unemployability could not be granted if 
the only compensable service-connected disability was a 
mental disorder, were rescinded.  61 Fed. Reg. 52692-52702 
(Oct. 8, 1996).  Thus, the fact that the veteran's only 
compensable service-connected disability is a mental disorder 
does not preclude entitlement to a total disability rating 
for compensation based on individual unemployability.  See 
Karnas, 1 Vet. App at 308.  

A total disability rating is based primarily upon the average 
impairment in earning capacity; that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical effects and, 
in individual cases, to peculiar effects of occupational 
activities, to defects in physical endowment preventing the 
usual amounts of success in overcoming the handicap of 
disability, and to the effect of combinations of disability.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 4.15.

With the above legal criteria in mind, the pertinent evidence 
will be summarized.  
It was indicated on a report from an VA Social and Industrial 
Survey completed in April 1996 that the veteran had completed 
the equivalent of one year of college and that employment 
since leaving the service in 1972 had been as a policeman for 
eight years, a security guard for one year and a correctional 
officer at a prison for ten years.  Another Social and 
Industrial Survey of record reflects a similar employment 
history and indicated that the veteran's education consisted 
of the attainment of a G.E.D.  

The record contains significant probative "positive" 
evidence in the form of opinions from social workers and 
psychiatrists indicating that the disability associated with 
the veteran's post-traumatic stress disorder was so severe as 
to preclude employment prior to this death.  This evidence 
includes a conclusion by a psychologist who examined the 
veteran in May and June 1991 that the veteran could not 
"obtain or maintain gainful employment," and a conclusion 
by the VA psychiatrist who examined the veteran in March 1993 
that the veteran was "severely incapacitated, vocationally 
and socially[,] because of his Post Traumatic Stress Disorder 
and is unable to seek or maintain gainful employment or have 
any kind of social life."  In addition, it was the 
conclusion of the social worker who conducted the April 1996 
VA Social and Industrial Survey that it was "extremely 
doubtful that [the veteran] would be able to hold any kind of 
employment, gainful or otherwise."  Finally, the report from 
a September 1996 VA psychiatric examination includes the 
conclusion by the examining psychiatrist that as a result of 
symptoms of post-traumatic stress disorder with features of 
major depression, it was "most difficult to see this veteran 
functioning in the work place."  

While there is some "negative" evidence of record 
suggesting that factors unrelated to the disability 
associated with the veteran's service-connected post-
traumatic stress disorder may have influenced the veteran's 
ability to work prior to his death, the evidence of record 
clearly demonstrates that the veteran suffered from intrusive 
recollections of combat duty in the Vietnam War that resulted 
in severe psychiatric disability.  Such duty is well-
documented by the veteran's awards and decorations, which 
include the Bronze Star Medal with "V" device and Combat 
Infantryman Badge.  In short, the Board finds that there is, 
at a minimum, a relative balance in the weight of the 
"positive" and "negative' evidence of record.  
Accordingly, and with all reasonable doubt in this regard 
being resolved in favor of the appellant, the Board finds 
sufficient evidence to conclude that, prior to his death, the 
veteran was "unable to secure or follow a substantially 
gainful occupation" due to his post-traumatic stress 
disorder.  Thus, the claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability for the purpose of accrued benefits will be 
allowed.  38 U.S.C.A. §§ 5121, 5107(b); 38 C.F.R. §§ 3.102, 
3.1000, 4.16; Gilbert, 1 Vet. App. at 49. 


III.  Entitlement to a Rating in Excess 
of 70 Percent for Post-traumatic Stress 
Disorder for the Purpose of Accrued 
Benefits.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Under the provisions of 38 C.F.R. § 4.132, DC 9411 (1995), 
severe impairment of social and industrial adaptability due 
to post-traumatic stress disorder warranted a 70 percent 
disability rating.  A 100 percent rating for post-traumatic 
stress disorder under these provisions required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community;  totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior; and that the individual was thereby 
demonstrably unable to obtain or retain employment.  Id.  
These are the "old" criteria, and as set forth below, the 
rating criteria for psychiatric disorders were changed during 
the pendency of the appeal.

Regulations affecting the rating of psychiatric disabilities, 
as amended during the pendency of the appeal, codified at 61 
Fed. Reg. 52692-52702 (Oct. 8, 1996) and 38 C.F.R. §§ 4.125-
4.130 (1998) and effective from November 7, 1996, provide, in 
pertinent part, as follows: 

Occupational and social impairment due to post-traumatic 
stress disorder with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships warrants a 70 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (1998).  

Total occupational and social impairment due to such symptoms 
of post-traumatic stress disorder as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of one's close relatives, 
occupation, or own name warrants 100 percent disability 
rating.  Id.  These are the "new" criteria, and the Board's 
adjudication below will include consideration of both the 
"new" and "old" criteria, with the appellant being 
afforded the benefit of the criteria most favorable to her 
claim, as appropriate.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

With the above legal criteria in mind, the relevant evidence 
and adjudicative history will be briefly summarized.  Service 
connection for post-traumatic stress disorder was granted by 
a July 1991 rating decision.  A 50 percent rating was 
assigned.  Evidence pertinent to this decision included, as 
discussed in the previous section, the veteran's awards from 
service that were indicative of combat service.  Also of 
record at that time was a report from a June 1991 VA 
examination which showed the veteran to be markedly 
hypervigilant, anxious, and tense when talking about his 
service in Vietnam.  He was noted to be markedly angry, to 
use abusive language and to have a very low frustration 
tolerance.  Also of record at that time was the previously 
referenced report from a psychologist who examined the 
veteran in May and June 1991 that indicated the veteran's 
post-traumatic stress disorder was "severe."  

Additional pertinent evidence includes reports from visits to 
the VA mental health clinic beginning in 1992 and inpatient 
treatment for psychiatric disability to include 
January/February 1993, July 1993, April 1994, May/June 1996 
and August 1996.  Following the hospitalization in early 1993 
and a March 1993 VA examination which indicated the veteran's 
post-traumatic stress disorder was "severe," an August 1993 
rating decision increased the rating for post-traumatic 
stress disorder to 70 percent disabling. 

The veteran's post-traumatic stress disorder was described at 
the last VA psychiatric examination conducted before his 
death in September 1996 as being "severe," and the Global 
Assessment of Functioning (GAF) score was estimated at that 
time as 50, which corresponds with "serious" impairment in 
social or occupational functioning.  The mental status 
examination conducted at that time showed the veteran to have 
a blunted affect but no gross psychotic symptomatology.  
Flashbacks were said to occur frequently, and the veteran's 
insight and judgment were said to be somewhat impaired.  The 
veteran was oriented to gross testing, and there was no 
evidence of suicidal or homicidal ideation.  It was indicated 
the veteran suffered from frequent depression which was 
"derivative" of post-traumatic stress disorder.  The vetera 
stated that he drank alcohol to make the "voices" of the 
friends who died in the war go away.  

Turning to an analysis of the appellant's claim, the degree 
of impairment resulting from a disability is a factual 
determination, with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  The Board also notes, however, that all 
pertinent evidence for the appeal period will be considered.   
Considering the factors as enumerated in the applicable 
"old" and "new" rating criteria, the Board finds that the 
evidence of record does not support the assignment of a 
schedular 100 percent rating for the veteran's post-traumatic 
stress disorder for the purpose of accrued benefits.  
Specifically, after thoroughly reviewing the evidence on 
file, the Board concludes that the evidence on file prior to 
the veteran's death did not indicate that his post-traumatic 
stress disorder resulted in "totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality," or "virtual isolation in the community" so as to 
warrant a 100 percent rating under the "old" criteria 
codified at 38 C.F.R. § 4.132, DC 9411 (1995).  

While the psychiatric impairment was certainly severe prior 
to the veteran's death, the constellation of symptomatology 
required for a 100 percent rating under the "old" criteria 
simply are not met.  In this regard, the report from the 
September 1996 VA examination and other clinical evidence of 
record indicates that, rather than being "out of touch" 
with reality, the veteran was well-oriented.  In addition, 
rather than being described as isolated in the community, the 
April 1996 VA Social and Industrial Survey indicated that the 
veteran had contact with his neighbor.  Moreover, the GAF 
score of 50 following the last VA examination conducted prior 
to his death, while reflective of serious impairment of 
functioning, is not representative of the "totally 
incapacitating psychoneurotic symptoms" required for a 100 
percent rating under the "old" criteria.   

Applying the "new" criteria, a 100 percent evaluation 
requires gross impairment in communication; however, the VA 
examination reports and social and industrial surveys of 
record have noted that the veteran is a good historian.  In 
addition, rather than evidencing inappropriate behavior, the 
veteran was shown to be oriented at the September 1996 VA 
examination.  Grossly inappropriate behavior has not been 
shown.  With respect to whether the veteran was in 
"persistent danger of hurting [him]self or others," the 
veteran was not suicidal or homicidal at the September 1996 
VA examination.  In addition, the veteran was not shown to be 
disoriented to time or place or have an impaired memory for 
names of relatives, his own occupation, or his own name.  
Finally, attention is again directed to the last reported GAF 
of 50, which does not support a 100 percent rating under the 
"new" criteria codified at 38 C.F.R. § 4.130, DC 9411 
(1998).

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that the evidence does not suggest that the 
veteran's post-traumatic stress disorder involved such 
"unusual" disability so as to warrant an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this regard, while there were several hospitalizations prior 
to the veteran's death that included treatment for symptoms 
of post-traumatic stress disorder, significant non service 
connected disability, such as a personality disorder, 
diabetes, and hepatitis was also the focus of some of this 
treatment.  While the Board concedes that a review of the 
evidence of record, including the reports of hospitalization 
prior to the veteran's death, reflects significant impairment 
due to post-traumatic stress disorder, this evidence does not 
reflect such severe disability as to warrant a 100 percent 
rating on an extraschedular basis.  It is also noted in this 
regard that to the extent the evidence reflects marked 
interference with employment due to post-traumatic stress 
disorder, compensation for such industrial impairment under 
the provisions of 38 C.F.R. § 4.16 was awarded in the 
previous section of this decision.  

In finding that entitlement to a rating in excess of 70 
percent for post-traumatic stress disorder under either the 
"old" or "new" criteria or on an extraschedular basis is 
not warranted, the Board has carefully considered the 
"positive" evidence represented by the contentions and 
sworn testimony presented by the appellant asserting that 
entitlement to a 100 percent rating for post-traumatic stress 
disorder for the purpose of accrued benefits is warranted.  
This includes the appellant's testimony to the effect that 
because of the veteran's post-traumatic stress 
disorder/depression, he was so helpless as to require her 
assistance in performing the ordinary tasks of daily living.  
Of greater probative value than these uncorroborated lay 
assertions, however, is the most recent objective 
"negative" clinical evidence contained in the report from 
the September 1996 VA examination discussed above.  See 
Francisco, 7 Vet. App. at 55; Espiritu, 2 Vet.App. 492, 495. 
Accordingly, the claim must be denied.  Gilbert, 1 Vet. App. 
at 49.  

IV.  Entitlement to Special Monthly 
Compensation Based on the Need for the 
Regular Aid and Attendance by Another 
Person For the Purpose of Accrued 
Benefits

Entitlement to aid and attendance benefits is based on a 
showing that due to service-connected disability, the 
claimant is (1) blind, or (2) a patient in a nursing home, or 
(3) requires the regular assistance of another person for 
most of the activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. §§ 3.350, 3.351.  At the outset, the Board notes that 
prior to his death, the veteran was not blind or a patient in 
a nursing home and it has not been otherwise contended. 

The elements considered in making a determination regarding 
the third basis for establishing entitlement to aid and 
attendance benefits include the inability, due to service-
connected disability, to perform such tasks as to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on 
a regular basis of another person to protect the veteran from 
hazards or dangers incident to his daily environment is 
necessary.  38 C.F.R. § 3.352(a).  

In applying this provisions to the facts of this case, the 
Board has considered the "positive" evidence represented by 
the sworn testimony and written contentions of the appellant 
asserting that she had to assist the veteran with the 
ordinary tasks of daily living prior to his death due to 
depression and other symptomatology related to post-traumatic 
stress disorder.  However, the objective medical evidence of 
record does not corroborate these assertions.  For example, 
the VA social and industrial surveys of record indicate that 
non-service connected disability, such as diabetes, was a 
significant factor affecting the veteran's ability to 
function prior to his death, and these surveys do not reflect 
such severe disability attributable solely to post-traumatic 
stress disorder as to result in the veteran being permanently 
unable to  perform such tasks as dressing and undressing, 
bathing, eating, attending to the  wants of nature, or to 
protect himself from hazards or danger.  While there is some 
indication that the veteran needed the attention of his wife 
during particularly intensive flareups of post-traumatic 
stress disorder, the evidence does not reflect a permanent 
need for assistance of the veteran's wife in conducting the 
ordinary tasks of daily living.  Again, attention is directed 
to the most recent GAF score of 50, which is not indicative 
of such severe impairment of functioning as to warrant 
entitlement to the benefits sought.  

In short, the Board finds that the probative weight of the 
"positive" evidence is outweighed by the "negative" 
clinical evidence, which does not indicate that the veteran's 
service connected post-traumatic stress disorder, by itself, 
resulted in such a severe level of disability as to warrant 
entitlement to the benefits sought.  Accordingly, the claim 
for special monthly compensation based on the need for the 
regular aid and attendance by another person for the purpose 
of accrued benefits must be denied.   Gilbert, 1 Vet. App. at 
49; 38 U.S.C.A. §§ 11114(l), 5121; 38 C.F.R. §§ 3.350, 
3.352(a), 3.1000. 


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded and is 
accordingly denied. 

The claim for entitlement to a total disability rating for 
compensation based on individual unemployability for the 
purpose of accrued benefits is granted, subject to 
regulations governing the payment of monetary awards.   

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder for the purpose of accrued benefits 
is denied.   

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person for the 
purpose of accrued benefits is denied.   



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

